Citation Nr: 0121296	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  00-14 887	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance 
pursuant to the provisions of Chapter 35 of 38 U.S.C.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military during 
World War II, from January to August 1944.  He died in 
September 1984.  The appellant is his widow.  She appealed to 
the Board of Veterans' Appeals (Board) from a January 2000 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama-which denied her 
claims for service connection for the cause of his death and 
for dependents' educational assistance pursuant to the 
provisions of Chapter 35 of 38 U.S.C.  As support for her 
claims, she testified at a hearing in August 2000.


FINDINGS OF FACT

1.  The veteran died in September 1984, at the age of 68, 
from respiratory failure of 2 months' duration due to or as a 
consequence of chronic obstructive pulmonary disease of 10 
years' duration; another significant condition listed on his 
certificate of death as contributing to death, but not 
related to the underlying cause, was rheumatoid arthritis.

2.  At the time of his death, service connection was in 
effect for a psychoneurotic anxiety state with sinus 
tachycardia-which had been rated as 10 percent disabling 
since April 1, 1946 (the disability initially was 
characterized as a psychoneurotic anxiety neurosis manifested 
by nervousness and headaches).

3.  The conditions that caused the veteran's death initially 
were manifested many years after his service in the military 
had ended and none of those conditions either were caused or 
made worse by his service-connected disability.




4.  The service-connected disability did not contribute 
substantially or materially to the veteran's death.

5.  It is not shown that a disease or injury of service 
origin played any role in causing or hastening the veteran's 
death.

6.  The claim for dependents' educational assistance under 
Chapter 35 of 38 U.S.C. does not have any legal merit.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by the veteran's 
service in the military, or which could be so presumed, 
neither caused nor contributed, substantially or materially, 
nor in any way lent assistance to the conditions that led to 
his death. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310, 3.312 (2000).

2.  The claim for dependents' educational assistance benefits 
pursuant to Chapter 35, Title 38, United States Code, must be 
denied.  38 U.S.C.A. § 3501 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 21.3020, 21.3021 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Entitlement to Service Connection for the Cause of the 
Veteran's Death

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that either 
was incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310; 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312(a); see also 
Allen v. Brown, 7 Vet. App. 439 (1995).

For a service-connected disability to be the principal cause 
of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).

According to his certificate of death, the veteran died in 
September 1984, at the age of 68, from respiratory failure of 
2 months' duration due to or as a consequence of chronic 
obstructive pulmonary disease (COPD) of 10 years' duration.  
Another significant condition listed on his 
certificate of death as contributing to death, but not 
related to the underlying cause, was rheumatoid arthritis.  A 
postmortem autopsy was not performed.

At the time of the veteran's death, service connection was in 
effect for a psychoneurotic anxiety state with sinus 
tachycardia-which had been rated as 10 percent disabling 
since April 1, 1946 (the disability initially was 
characterized as a psychoneurotic anxiety neurosis manifested 
by nervousness and headaches).

The appellant alleged during her August 2000 hearing that she 
is entitled to service connection for the cause of her late 
husband's death because his 
service-connected nervous condition-including medication 
that he took for it, affected the proper functioning of his 
heart, which in turn at least partly contributed to the 
respiratory failure and COPD that caused his death.  And as 
support for her claim, she points out that he had received 
ongoing treatment for his 
service-connected nervous condition for many years, beginning 
in 1944 while in service and on several additional occasions 
after service at the VA Medical Center (VAMC) in Birmingham, 
Alabama.

Although the appellant-widow sincerely believes the veteran's 
death was related to his service in the military, she has not 
submitted any actual medical evidence to substantiate her 
allegation, so her claim must be denied.  See, e.g., Velez v. 
West, 11 Vet. App. 148, 158 (1998).

None of the medical and other evidence of record indicates or 
even suggest that there was a cause-and-effect relationship 
between the respiratory failure and COPD that caused the 
veteran's death and his service in the military many years 
earlier.  The COPD was not initially manifested until many 
years after service; indeed, the certificate of death 
specifically denotes this by pointing out that the condition 
had been present for only 10 years (meaning, at the very 
earliest, since about 1974)-with the resulting respiratory 
failure present even less, only 2 months immediately 
preceding the veteran's death.  There was no mention of any 
problems with the veteran's lungs or respiratory status 
during service, or for many years after service.  And merely 
because he received treatment for his service-connected 
nervous condition during service, and on several additional 
occasions after service (on an ongoing basis), does not in 
turn suggest there was any sort of causal relationship 
between the symptoms associated with that condition 
(regardless of whether it was his tremors/shaking, anxiety, 
heart palpitations, etc.) and the eventual development of the 
fatal respiratory failure and COPD that, by all accounts, 
caused his death.  The very fact that VA granted service 
connection many years ago for the nervous condition and 
assigned a 10 percent rating was an acknowledgment, in and of 
itself, that the veteran had received relevant treatment for 
that condition while in the military-and that, in all 
likelihood, he would continue to need treatment for it 
throughout his lifetime, which turned out to be the case.  
But despite the appellant's contentions to the contrary, that 
is not tantamount to concluding there was a relationship 
between his service in the military-and specifically, the 
nervous condition that he had as a result of it, and his 
eventual death from the terminal respiratory failure and 
COPD.  And this type of medical nexus evidence is necessary 
to substantiate the claim.  Watson v. Brown, 4 Vet. App. 309, 
314 (1993); Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Moreover, since 
the appellant and her representative are lay people, they do 
not have the necessary medical training and expertise, 
themselves, to establish the requisite medical nexus causally 
linking the terminal respiratory failure and COPD to the 
veteran's service in the military many years earlier-either 
directly via direct incurrence in service or, alternatively, 
secondarily as proximately due to or the result of his 
service-connected nervous condition, including the treatment 
(medication) that he had received for it.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); King v. Brown, 
5 Vet. App. 19, 21 (1993).  They are only competent, instead, 
to offer testimony concerning, for example, visible symptoms 
(e.g., difficulty breathing, fatigue, etc.) they may have 
observed personally, which, unfortunately, is not sufficient 
to provide the requisite nexus to service.  Consequently, to 
the extent they attempt to go beyond this, their testimony 
has no probative value.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994); Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Hasty v. 
Brown, 13 Vet. App. 230 (1999).

Since there is no medical evidence, whatsoever, indicating or 
even suggesting there was a cause-and-effect relationship 
between the veteran's service in the military-including his 
service-connected nervous condition and the treatment that he 
received for it, his eventual development of respiratory 
failure due to COPD, and his death from these conditions, the 
benefit-of-the-doubt rule does not apply because the 
preponderance of the evidence is against the claim.  Hence, 
service connection for the cause of his death is not 
warranted.  See 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

In rendering this decision denying service connection for the 
cause of death, the Board is mindful of the recently enacted 
Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000)-which imposes on VA an obligation to 
inform appellants of the evidence needed to substantiate and 
complete claims.  However, under the circumstances of this 
case, a remand to inform the appellant about the new law is 
not warranted because the RO already apprised her of the 
requirements for granting service connection when notifying 
her in April 2000 of its January 2000 decision, and in the 
May 2000 statement of the case (SOC) and March 2001 
supplemental statement of the case (SSOC).  She also has had 
ample opportunity to submit medical evidence substantiating 
her allegations, but she has not, and she recently requested 
in a March 2001 statement that the Board go ahead and 
adjudicate her claim.  So she clearly is not prejudiced by 
the Board going ahead and doing so.  Bernard v. Brown, 4 
Vet. App. 384 (1993).


II.  Entitlement to Dependents' Educational Assistance under 
Chapter 35 of 38 U.S.C.

A surviving spouse of a veteran, who died of a service-
connected disability or who had a permanent and total 
disability rating due to service-connected disability in 
effect at the time of death, is entitled to Chapter 35 
benefits.  38 U.S.C.A. § 3501(a) (West 1991 & Supp. 2000).

As the Board in this case has denied service connection for 
the cause of the veteran's death, and, as the record 
reflects, the veteran was not evaluated as having disability 
total and permanent in nature as a result of service-
connected disability at the time of his death, the veteran's 
surviving spouse is not eligible for such benefits, and 
entitlement to Dependents' Educational Assistance is not 
warranted as a matter of law.  38 U.S.C.A. § 3501(a); 
38 C.F.R. §§ 21.3020, 21.3021.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that in cases where the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of 

legal merit or the lack of entitlement under the law-
analogous to Rule 12(b)(6) of the Federal Rules of Civil 
Procedure for failure to state a claim upon which relief can 
be granted.


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.

The claim for dependents' educational assistance under 
Chapter 35 of 38 U.S.C. is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

